DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 12/07/2020 is acknowledged.  The amendment includes the amending of claim 23. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 23-27, 29-30, and 32-33 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15-16, and 18-21 of U.S. Patent 9,152,946 (herein referred to as “Rankin”). 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 23 of the instant application substantially recites the limitations of claim 12 of Rankin.  Both claims recite substantially similar limitations regarding the parsing of real-estate related data.
Application Claim 23
U.S. Patent 9,152,946 Claim 12
23. An intelligent inbox coordinating apparatus, comprising:
A)  a memory;
B)  a component collection in the memory;
C)  a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the 
D)  identify at least one content item associated with each interpersonal electronic message of the plurality of interpersonal electronic messages; 
E)  wherein the at least one content item is configured as any of: an attached portable document format file, a linked remote portable document format file, an embedded webpage, and a linked webpage; 
F)  access the at least one content item to extract property data;
G)  wherein accessing includes downloading the content item when configured as any of: attached and embedded content, and accessing an associated link when configured as any of: a linked remote portable document format file, and a linked webpage; and 
H)  wherein extracting property data includes converting the at least one content item to text; 
I)  analyzing extracted property data to determine property category associations of the plurality of interpersonal electronic messages; 

K)  correlating the data fields based on document spatial positional proximity in the content item; and
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and
M)  categorizing the plurality of interpersonal electronic messages into at least one property category association; N)  wherein the at least one property category association is at least one of including a company, a property type, and an address field; 
O)  incrementing counters for property category identifiers based on property category associations; 
P)  updating statistical analytics based on the counters; and 
Q)  storing the categorized extracted property data.





A)  a memory (Corresponds to Limitation A); 
B)  a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory to: periodically retrieve a plurality of email messages addressed to a user Corresponds to Limitations B & C); 
C)  wherein the plurality of email messages are previously directed to the at least one designated email message folder based on an evaluation of the plurality of email messages in relation to at least one email direction rule; 
D)  identify at least one flyer file associated with each email message of the plurality of email messages (Corresponds to Limitation D); 
E)  wherein the at least one flyer file is configured as either an attached portable document format file, a linked remote portable document format file, or a linked webpage (Corresponds to Limitation E); 
F)  access the at least one flyer file to extract property data (Corresponds to Limitation F); 
G)  wherein accessing includes downloading the flyer file when configured as an attached portable document format file, and accessing an associated link when configured as either a linked remote portable document format file or a linked webpage (Corresponds to Limitation G); and 
Corresponds to Limitation H); 
I)  analyze extracted property data to determine property category associations of the plurality of email messages (Corresponds to Limitation I); 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields (Corresponds to Limitation J); 
K)  correlating the data fields based on positional proximity in the flyer file (Corresponds to Limitation K); and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers (Corresponds to Limitation L); and 
M)  categorizing the plurality of email messages into at least one property category association (Corresponds to Limitations M & Q); 
N)  the at least one property category association including a company, a property type, and an address field (Corresponds to Limitation N); 
O)  increment counters for property category identifiers based on property Corresponds to Limitation O); and 
P)  generate a summary message including statistical analytics based on the counters (Corresponds to Limitation P); and 
Q)  provide the summary message for display to the user.

Rankin also parses real estate data.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 24 of the instant application substantially recites the limitations of claim 12 of Rankin.  Both claims recite substantially similar limitations regarding the allocation of mail into a folder.
Application Claim 24
U.S. Patent 9,152,946 Claim 12
24. The apparatus of claim 23 further comprising 
A)  a message repository which includes an interpersonal electronic folder, and wherein the at least one interpersonal electronic message is allocated to the interpersonal electronic folder based on at least one interpersonal electronic allocation rule.




12.  An intelligent inbox coordinating apparatus, comprising: 
A)  a memory; 
B)  a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory to: periodically retrieve a plurality of email messages addressed to a user from at least one designated email message folder (Corresponds to Limitation A); 
C)  wherein the plurality of email messages are previously directed to the at least one designated email message folder based on an evaluation of the plurality of email messages in relation to Corresponds to Limitation A); 
D)  identify at least one flyer file associated with each email message of the plurality of email messages; 
E)  wherein the at least one flyer file is configured as either an attached portable document format file, a linked remote portable document format file, or a linked webpage; 
F)  access the at least one flyer file to extract property data; 
G)  wherein accessing includes downloading the flyer file when configured as an attached portable document format file, and accessing an associated link when configured as either a linked remote portable document format file or a linked webpage; and 
H)  wherein extracting property data includes converting the at least one flyer file to text; 
I)  analyze extracted property data to determine property category associations of the plurality of email messages; 
J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields; 
K)  correlating the data fields based on positional proximity in the flyer file; and 

M)  categorizing the plurality of email messages into at least one property category association; 
N)  the at least one property category association including a company, a property type, and an address field; 
O)  increment counters for property category identifiers based on property category associations; and 
P)  generate a summary message including statistical analytics based on the counters; and 
Q)  provide the summary message for display to the user.

Rankin also allocates mail to a folder.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 25 of the instant application substantially recites the limitations of claim 12 of Rankin.  Both claims recite substantially similar limitations regarding the defining of messages.
Application Claim 25
U.S. Patent 9,152,946 Claim 12
25. The apparatus of claim 23, 
A)  wherein the interpersonal electronic messages are any of: an email message, and a retrieved message in response to a mobile device request, a retrieved message in response to a mobile device code capture.





A)  a memory; 
B)  a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the Corresponds to Limitation A); 
C)  wherein the plurality of email messages are previously directed to the at least one designated email message folder based on an evaluation of the plurality of email messages in relation to at least one email direction rule; 
D)  identify at least one flyer file associated with each email message of the plurality of email messages; 
E)  wherein the at least one flyer file is configured as either an attached portable document format file, a linked remote portable document format file, or a linked webpage; 
F)  access the at least one flyer file to extract property data; 
G)  wherein accessing includes downloading the flyer file when configured as an attached portable document format file, and accessing an associated link when configured as either a linked remote portable document format file or a linked webpage; and 
H)  wherein extracting property data includes converting the at least one flyer file to text; 

J)  wherein analyzing includes: parsing the extracted property data into a plurality of data fields; 
K)  correlating the data fields based on positional proximity in the flyer file; and 
L)  identifying property data values based on correlation of corresponding data fields with data fields of property data identifiers; and 
M)  categorizing the plurality of email messages into at least one property category association; 
N)  the at least one property category association including a company, a property type, and an address field; 
O)  increment counters for property category identifiers based on property category associations; and 
P)  generate a summary message including statistical analytics based on the counters; and 
Q)  provide the summary message for display to the user.

Rankin also defines messages as emails.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 26 of the instant application substantially recites the limitations of claim 15 of Rankin.  Both claims recite substantially similar limitations regarding the receipt and response to triggers

U.S. Patent 9,152,946 Claim 15
26. The apparatus of claim 23, further comprising:
A)  receiving at least one message response trigger in association with at least one message; 
B)  generating a response message based on the at least one message response trigger; and 
C)  sending the response message to an originator of the at least one message.




15.  The apparatus of claim 12 
A)  wherein the processor is further configured to issue a plurality of processing instructions stored in the memory to: receive at least one message response trigger in association with at least one message (Corresponds to Limitation A); 
B)  generate a response message based on the at least one message response trigger (Corresponds to Limitation B); and C)  send the response message to an originator of the at least one message (Corresponds to Limitation C).

However, the cited patent of Rankin also receives and responds to triggers.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 27 of the instant application substantially recites the limitations of claim 16 of Rankin.  Both claims recite substantially similar limitations regarding the defining of a trigger.
Application Claim 27
U.S. Patent 9,152,946 Claim 16
27. The apparatus of claim 26, 
A)  wherein the at least one message response trigger comprises a gut feel indicator.




16.  The apparatus of claim 15 A)  wherein the at least one message response trigger comprises a gut feel indicator (Corresponds to Limitation A).

However, the cited patent of Rankin also defines the trigger.
Rankin.  Both claims recite substantially similar limitations regarding the defining of a repository.
Application Claim 29
U.S. Patent 9,152,946 Claim 18
29. The apparatus of claim 23, further comprising 
A)  a message repository which comprises a third-party data warehouse.




18.  The apparatus of claim 12 A)  wherein the processor is further configured to issue a plurality of processing instructions stored in the memory to receive messages from a message repository which comprises a third-party data warehouse (Corresponds to Limitation A).

However, the cited patent of Rankin also defines the repository.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 30 of the instant application substantially recites the limitations of claim 19 of Rankin.  Both claims recite substantially similar limitations regarding the querying for additional potential recipients.
Application Claim 30
U.S. Patent 9,152,946 Claim 19
30. The apparatus of claim 23, further comprising:
A)  receiving at least one message response trigger in association with at least one message; 
B)  querying additional recipients based on at least one category association when the at least one message response trigger satisfies positive reaction criteria; and 
C)  providing the at least one message to additional recipient.




Corresponds to Limitation A); 
B)  query additional recipients based on at least one category association when the at least one message response Corresponds to Limitation B); and 
C)  provide the at least one message to additional recipients (Corresponds to Limitation C).

Rankin also queries for additional potential recipients.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 32 of the instant application substantially recites the limitations of claim 20 of Rankin.  Both claims recite substantially similar limitations regarding the defining of property types.
Application Claim 32
U.S. Patent 9,152,946 Claim 20
32. The apparatus of claim 23, 
A)  wherein the property type includes any of real residential property, real commercial property, a URL address, and intellectual property.




20.  The apparatus of claim 12 A)  wherein the property type includes any of real residential property, real commercial property, a URL address, and intellectual property (Corresponds to Limitation A).

However, the cited patent of Rankin also defines property types.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 33 of the instant application substantially recites the limitations of claim 21 of Rankin.  Both claims recite substantially similar limitations regarding the defining of address fields
Application Claim 33
U.S. Patent 9,152,946 Claim 21
33. The apparatus of claim 23, 
A)  wherein the address field includes addresses from any of addresses for real residential property, addresses for real 




Corresponds to Limitation A).

Rankin also defines address fields.  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, the claimed property type including intellectual property (which was included in an amendment dated 05/01/2017) has no support in the specification.
	Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Specifically, the claimed address field including intellectual property (which was included in an amendment dated 05/01/2017) has no support in the specification.
Allowable Subject Matter
9.	Claim 23 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
	Specifically, although the prior art (See Hollister) clearly parses/extracts emails for real-estate information, the detailed claim language directed towards the specific incrementing of a counter associated with property category identifiers that are based on categorized property types of category associations of categorized communications of at least one of company, property type, and address field, in conjunction with the rest of the claims of the independent claim. 
Claims 24-33 are deemed allowable for depending on the deemed allowable subject matter of independent claim 23.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2003/0229504 issued to Hollister on 11 December 2003.  The subject matter disclosed therein is pertinent to that of claims 23-33 (methods to parse real estate information).
U.S. PGPUB 2008/0126170 issued to Leck et al. on 28 August 2003.  The subject matter disclosed therein is pertinent to that of claims 23-33 (methods to analyze real estate information).
U.S. Patent 10,783,530 issued to Lange et al. on 26 February 2004.  The subject matter disclosed therein is pertinent to that of claims 23-33 (methods to parse real estate information).
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 09, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168